Citation Nr: 1821298	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an upper respiratory disability, to include sinusitis.

3.  Entitlement to service connection for residuals of traumatic brain injury, to include vertigo, dizziness, and aphasia.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an upper respiratory disability, to include sinusitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Manila, the Republic of the Philippines.  Jurisdiction of the claims currently lies with the RO in Oakland, California.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2018.  A transcript from the hearing has been associated with the claims file.

Based on the medical evidence, the Board has expanded the issue of residuals of traumatic brain injury to include the associated symptoms of vertigo, dizziness, and aphasia.  The Board has also expanded the issue of sinusitis to an upper respiratory disability, to include sinusitis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The issue of entitlement to service connection for an upper respiratory disability, to include sinusitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2012 rating decision, which denied service connection for tinnitus and sinusitis, is final.  Evidence received since the unappealed March 2012 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for tinnitus and sinusitis.

2.  The Veteran's traumatic brain injury, manifested by vertigo, dizziness, and aphasia, was incurred in service.

3.  The Veteran's tinnitus was at least as likely as not caused by in-service noise exposure.


CONCLUSIONS OF LAW

1.  The March 2012 rating decision denying the claim for service connection for tinnitus and sinusitis is final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  New and material evidence since the March 2012 decision has been submitted to allow the reopening of these claims.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for residuals of traumatic brain injury, to include vertigo, dizziness, and aphasia, are met.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Prior Claims

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  In a March 2012 rating decision, the Veteran was originally denied service connection for tinnitus and sinusitis.  The RO found no current diagnosis of tinnitus and no evidence of tinnitus or sinusitis in service.  This decision was not appealed and became final.  Subsequently, the Veteran filed to reopen his claim for service connection, and it was denied in a January 2014 rating decision.  However, the Veteran's February 2018 hearing testimony, providing additional details regarding the nature of his exposure to excessive noise during service and in-service treatment for a sinus condition, is adequate to constitute new and material evidence which directly relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection for tinnitus and sinusitis.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Claims

Legal Criteria

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R § 3.303(b).   

Service Connection for Residuals of Traumatic Brain Injury

The Veteran contends that he was exposed to explosive force while serving in Japan and Korea.  At the February 2018 hearing, the Veteran explained that one of his assigned duties included the task of disposing of unexploded landmines by detonating them.  The Veteran indicated that he would be 100 to 150 feet away from the explosions, and that the concussive force would knock him to the ground.  At a March 2016 appointment with a VA medical treatment provider, the Veteran also explained that he was assigned the duty of setting up demolitions for a military demonstration and special combat training.  The Veteran indicated that the numerous blasts caused head trauma and resulting headaches, earaches, and imbalance. 

In January 2013, the Veteran established care with VA neurologist Dr. P.H.  Based on his examination and review of the Veteran's medical history, Dr. P.H. concluded that the Veteran suffers from difficulty with cognitive functioning, mainly verbal memory and processing speed, which is most likely due to head injuries sustained in the 1950's.  Dr. P.H. categorized the Veteran's disorder as posttraumatic encephalopathy, mainly affecting the left hemisphere of the brain.

In May 2015, the Veteran sought treatment from a VA speech pathologist.  The speech pathologist diagnosed the Veteran with Conduction Aphasia, an acquired language disorder, and attributed the disorder to cognitive difficulty and hearing loss.

In May 2016, the Veteran was afforded a VA examination to determine the nature and etiology of any inner ear condition, to include vestibular and infectious conditions.  The VA examiner diagnosed the Veteran with posttraumatic vertigo.  The examiner concluded that the Veteran's vertigo is at least as likely as not proximately due to or the result of the demolition blast injuries that the Veteran sustained in service.  The examiner noted that the Veteran did not have this condition prior to military service, and that he first developed this condition while in service. 

In November 2016, the Veteran established care with private neurologist Dr. D.H.  Dr. D.H. noted involvement of multiple areas of the nervous system, including problems with hearing, balance, and cognitive functioning.  Dr. D.H. attributed these conditions to trauma that the Veteran sustained as a demolitions expert.

In a January 2017 letter, VA physician Dr. C.R. agreed with Dr. D.H.'s assessment that the Veteran's symptoms, including tinnitus, hearing loss, headaches, dizziness, and gait imbalance, are more likely than not due to concussive episodes to his head and spine suffered while serving as a demolitions expert. 

The Board finds that both the private and VA medical opinions are competent and credible, and both support a finding that the Veteran's traumatic brain injury, and resulting vertigo, dizziness, and aphasia, were incurred in service.  In light of the above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's traumatic brain injury was incurred during active service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for residuals of traumatic brain injury, to include vertigo, dizziness, and aphasia.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus as a result of in-service noise exposure.  Service personnel records show that the Veteran had a Military Occupational Specialty (MOS) of antitank assaultman, which has a high probability of noise exposure.  As discussed above, the Board has already found the Veteran was exposed to explosive force while in service.  The Board also notes that the RO has granted the Veteran entitlement to service connection for sensorineural hearing loss due to exposure to excessive noise in service.

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it. 

The Veteran has a diagnosis of tinnitus, which is a diagnosis capable of lay observation.  The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Charles v. Principi, 16 Vet. App. 370 (2002); Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

December 2013 and June 2015 VA audiology examinations did not find a diagnosis of tinnitus because the Veteran did not indicate that he had ringing in his ears.  However, at the February 2018 Hearing, the Veteran clarified that he did have ringing in his ears since service, but that he described this sound as a "hum" to the VA examiners.  VA medical records show a history of tinnitus.  The Board finds the statements of the Veteran regarding his tinnitus since service discharge competent and credible.  Accordingly, the Board finds that tinnitus is etiologically related to military service.

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran has consistently stated, and his service personnel records reflect, that he served as an antitank assaultman in service, which exposed the Veteran to excessive noise.  

In this case, the Veteran was exposed to excessive noise in service, and he maintains that his tinnitus arose at that time or soon thereafter.  He credibly asserts that the tinnitus has been persistent since that time.  Under the circumstances, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for an upper respiratory disability, to include sinusitis, is reopened.

Service connection for residuals of traumatic brain injury, to include vertigo, dizziness, and aphasia, is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he incurred his current upper respiratory disability while in service.  VA medical records show a history of chronic sinus infection.  At the February 2018 hearing, the Veteran testified that he was treated for sinusitis in service.  The Veteran described a procedure to treat fungus in his nose and sinuses, which left scar tissue and has caused chronic sinus problems.  The Veteran has also reported headaches and earaches in December 1957 in Korea.  The record does not contain any medical opinion regarding the etiology of the Veteran's upper respiratory disability.  Furthermore, Veteran has not been afforded a VA examination to determine the nature and etiology of the Veteran's upper respiratory disability. 

In the instant case, the Board finds that, in light of the Veteran's VA records showing a diagnosis of chronic sinusitis, and lay statements from the Veteran regarding his in-service treatment for sinusitis, a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his upper respiratory condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his upper respiratory disability, to include sinusitis.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's upper respiratory disability is related to his active duty service. 

The examiner should take into consideration all of the evidence of record, to include the STRs, post-service treatment records, and lay statements from the Veteran concerning his in-service treatment procedure for sinusitis, and his reports of headaches and earaches in December 1957 in Korea, as well as his post-service symptomatology, accepted medical principles, and objective medical findings. 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
 
3.  After completing the development requested above, readjudicate the Veteran's claim.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


